Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 12/12/2019 in which claims 1-19 were presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings do not show how the glasses are detachably secured to the brim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 change “adapted to worn” to –adapted to be worn--, and “at upper side” to –an upper side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 is claiming material but not clear which part of the hat system is made of the claimed material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2).

Regarding claim 1, O’Hare discloses a hat with multiple wearable components (Fig. 1 identifier 100), comprising: 
a crown portion (170 adjacent the crown region of a wearer when worn); 
a substantially rectilinear sheet of material (Fig. 1 identifier 110 also shown in Fig. 3 having a substantially rectilinear shape) extending from a rear peripheral edge of the crown portion to form a neck shield (as shown in Figs. 1 and 2); 

O’Hare does not disclose a safety glasses adapted to worn by the wearer is detachably secured at upper side edges of the neck shield.
Nodtvedt teaches yet another head wearable components worn on the head of the wearer in the form of a neck guard (100) and safety glasses (202) as clearly shown in Figs. 2A and 2B, wherein the safety glasses are detachably secured at upper side edges of the neck shield as clearly shown in Figs. 2A and 2B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured O’Hare device with a safety glasses adapted to worn by the wearer is detachably secured at upper side edges of the neck shield as taught by Nodtvedt in order to enhance protection to the eyes of the wearer during glaring sun, dust or other hazardous condition avoiding damage to the eyes of the wearer.

Regarding claim 5, O’Hare as modified by Nodtvedt discloses wherein the mask is at least one of face mask or dust mask (it is a facemask).

Regarding claim 6, O’Hare as modified by Nodtvedt discloses wherein the mask and safety glasses are detachably secured to the neck shield via one or more fasteners (the mask is detachably secured to the neck shield via fasteners 113, 153 as shown in 

Regarding claim 7, O’Hare discloses a hat wherein the one or more fasteners comprises hook and loop type fastener (113, 153 see for example pare. 0017).

Regarding claim 8, O’Hare discloses a hat at least a portion of the neck shield is fabricated from a loop fabric (as explained above, the fasteners are hook and loop fasteners, therefore the loop part of the fastener is considered as the loop fabric).

Regarding claim 9, O’Hare as modified by Nodtvedt wherein the safety glasses comprises temples 204) incorporated with the hook type fastener (See Fig. 2A wherein the fastener is a hook and the temples are inserted into the hook fastener).

Regarding claim 10, O’Hare discloses a hat wherein the mask (150) is shaped to drape smoothly over the user's face and fit comfortably under user's chin (See Fig. 1).

Regarding claim 12, O’Hare as modified by Nodtvedt discloses a hat wherein the safety glasses (202) are detachably secured to a brim of the hat (when combined because the glasses are secured to the brim indirectly due to the fact that the glasses are detachably secured to the neck shield which is a part of the brim of the hat).



Regarding claim 17, O’Hare discloses a hat wherein the mask (150) is contoured to a shape of the wearer's face (See Fig. 1).

Regarding claim 19, O’Hare discloses a hat wherein the mask is made of a sunblock fabric (See para. 0026).

Claims 2-3 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and further view of Boughten (U.S. Patent No. 4,989,270).

Regarding claims 2-3, O’Hare as modified by Nodtvedt discloses the invention substantially as claimed above.
they do not disclose that the crown portion comprises a mesh surface to provide openings to circulate airflow for keeping the wearer's head cool.
Boughten teaches yet another hat with multiple wearable components (12, 15, 18, 14) as clearly shown in Fig. 1, the crown portion comprises a mesh surface (14) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured O’Hare and Nodtvedt device with a mesh surface and an insert as taught by Boughten to be deflected rearwardly to a position conforming to the inside of the mesh during cool or inclement weather or forwardly to allow air to pass through the mesh (See Abstract).

Regarding claim 15, O’Hare as modified by Nodtvedt and Boughten discloses wherein the mesh surface is made of mesh (see Boughten abstract).
They do not disclose that the mesh is polyester mesh.
However, it is obvious to the ordinary skilled in the art to try different well-known material in order to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing mesh with polyester mesh is a mere substitution of a well-known material with another. It is noted that applicant disclosed no criticality to the claimed material.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and further view of Boughten (U.S. Patent No. 4,989,270) and Boughten (U.S. Pub. No. 2016/0302500 A1).

Regarding claim 4, O’Hare as modified by Nodtvedt and Boughten discloses the invention substantially as claimed above.
Boughten discloses that the insert (18) comprises plastic in the form of plastic strips (32a). 
They do not disclose that the plastic is polypropylene plastic.
Johnston teaches yet a headwear having an insert (10) made of polypropylene plastic (para. 0020).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polypropylene plastic as taught by Johnston as the material for the insert. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polypropylene plastic was a well-known material for wearable protective gear as taught by Johnston.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and Snow (U.S. Patent No. 4,180,868).

Regarding claim 11, O’Hare as modified by Nodtvedt discloses the invention substantially as claimed above.
They do not disclose that the mask comprises one or more elastic straps incorporated with the hook type fastener.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured O’Hare and Nodtvedt device with one or more elastic straps incorporated with the hook type fastener as taught by Snow in order to enhance fit of the mask on the face of the wearer accommodating different face sizes and enhancing comfort and protection.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and Kam (U.S. Pub. No. 2007/0192933 A1).

Regarding claim 18, O’Hare as modified by Nodtvedt discloses the invention substantially as claimed above.
They do not disclose that the mask is made of a hypoallergenic fabric.
Kam teaches yet another headwear wherein the material use comprises hypoallergenic materials (para. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured O’Hare and Nodtvedt .

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and Okazaki (U.S. Pub. No. 2021/0052488 A1).

Regarding claim 16, O’Hare as modified by Nodtvedt discloses the invention substantially as claimed above.
They do not disclose that the mask is made of at least three layers of cotton to prevent intrusion of dust and debris.
Okazaki teaches yet another headwear in the form of a mask having wherein the mask is made of at least three layers of cotton (para 0137) capable to prevent intrusion of dust and debris because of the thickness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured O’Hare and Nodtvedt device with a mask made of at least three layers of cotton as taught by Okazaki in order to enhance protection.

Claim 12 is are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Hare (U.S. Pub. No. 2008/0066214 A1) in view of Nodtvedt (U.S. Patent No. 9,046,701 B2) and Phillips (U.S. Patent No. 4,951,319).

Regarding claim 13, O’Hare as modified by Nodtvedt discloses the invention substantially as claimed above.
They do not disclose that the neck shield is composed of an outer layer of nylon loop fabric, a center layer of EVA foam, and an inner layer of nylon tricot backing.
Phillips teaches yet another headwear in the shape of a hat and a neck shield (See Fig. 1) wherein the neck shield in the portion adjacent the neck of the wearer when the hat is worn. Col. 2, lines 17-30 describe the three layer structure comprising an outer layer formed of nylon (considered as nylon loop fabric, a center layer made of urethane foam (considered as the EVA foam) and an inner layer made of nylon tricot.
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use nylon loop fabric, EVA foam and nylon tricot as taught by Phillips as the material for the neck shield. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polypropylene plastic was a well-known material for wearable protective gear as taught by Johnston.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732